   Case: 1:19-cv-00145-DAP Doc #: 494 Filed: 12/03/19 1 of 1. PageID #: 11823




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )               Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )               JUDGE DAN AARON POLSTER
                                       )
      v.                               )               MAGISTRATE JUDGE
                                       )               THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )               ORDER
                                       )


       On or before 12:00 p.m. on December 4, 2019, Intervenors Emmanuel Dunagan, Jessica

Muscari, Robert J. Infusino and Stephanie Porreca (“Dunagan Intervenors”) must supplement

their response (ECF Doc. 486) to Studio’s motion to assume (ECF Doc. 449) to show whether

any of them: (i) received institutional loans from their DCEH institution for the educational

period that included January 20, 2018 through June 15, 2018, and (ii) have had any of said loan

funds collected by the lending DCEH institution, its successor or Studio Enterprise Manager.

Failing to make such a showing may cause the court to overrule such Dunagan Intervenors’

objections to Studio’s motion for lack of standing.

       IT IS SO ORDERED.

Dated: December 3, 2019                      s/Dan Aaron Polster
                                             United States District Judge


                                             Thomas M. Parker
                                             United States Magistrate Judge
